Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. 
Applicant argues that Carani and Wehling fails to disclose or suggest  such features of claim 1 (Remarks, page 10).  This argument is not persuasive since the obviousness combination of Carani and Wehling teaches the features of amended claim 1.  For example, Wehling teaches that consistent communications is useful in military and search and rescue applications in paragraph 0003, where map display data that includes map area and terrain data would have been useful in connectivity loss regions in paragraph 0006.  Carani teaches a temporal tracker with predetermined time parameters for when a tracked user enters or leaves an area (i.e. amount of time transport is in the defined area) in paragraph 0210.  Thus, the combination of Carani and Wehling would have suggested to a skilled artisan that Carani’s tracked user predicted to enter Wehling’s connectivity loss region would have needed, as an example, additional map display data for the amount of time the tracked user would have been in the connectivity loss region, especially for military and search and rescue applications that would have obviously require no interruption of the data. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carani et al. (US 2008/0125964 A1) in view of Wehling (US 2010/0323659 A1).
Carani teaches a temporal tracker for determining the time the tracked device enters a closed geometric shape or leaves the closed geometric shape and automatically issues an alert message when the time inside or outside the geo fence exceeds a predetermined time (paragraph 0210).  Carani does not describe an area associated with the loss of a data network connection, but does teach that the user defines the geographic limits or geo fence (paragraph 0210).  Wehling explicitly teaches the user defining an area associated with the loss of a data network connection on a map (see entire patent publication).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a user defined area associated with data loss in Carani as explicitly taught by Wehling.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method, comprising: 
determining a transport down time as an amount of time a transport will lose a data network connection when the transport is predicted to enter an area associated with the loss of the data network connection (Carani teaches the temporal tracker for a user defined area with predetermined time parameters for when a tracked user enters or leaves an area (i.e. amount of time transport is in the defined area) in paragraph 0210 , where Wehling teaches the user defined area being associated with data loss (i.e. area for down time) such at it would have been obvious to a skilled artisan to associate the predetermined time parameters with entering or leaving an area with data loss);
responsive to the determining the transport will lose the data network connection, determining a set amount of time available for the transport to record data intended to be consumed during the loss of the data network connection (Wehling teaches providing a connectivity loss warning based on the situation awareness location and velocity of the mobile unit where the connectivity loss region is based on forward projected position vector paths from the SA location of the mobile unit in paragraph 0008.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a set amount of time between the warning and the mobile unit entering the connectivity loss region to record data such as expected environment of the actual area associated with the SA location of the mobile unit (paragraph 0008) when the mobile unit is inside the connectivity loss region) and a threshold amount of time based on how much data consumption time is needed to offset the loss of the data network connection without interrupting data consumption during the transport down time, and wherein the threshold amount of time is also based on one or more types of applications which require the data and the amount of time necessary to perform recordation of the data (Wehling teaches consistent communication for military and search and rescue applications in paragraph 0003 (i.e. without interrupting data consumption) such as the map display data including map area and terrain data in paragraph 0006 that would have been obviously downloaded prior to entering the connectivity loss region.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the threshold amount of time varies based on the situation awareness location and velocity of the mobile unit to the boundary of the data loss region (i.e. distance divided by velocity equals the maximum available time before entering the region) and the size of the connectivity loss region (Carani teaches predetermined time parameters for when a user enters and leaves an area in paragraph 0210), such that the amount of data needed for the expected environment in Wehling’s paragraphs 0008 and 0034 would vary based on the SA of the mobile unit) ; and 
initiating a recording of a specific amount of the data based on the set amount of time, the threshold amount of time and the amount of time the transport will be without the data network connection (Wehling teaches that the individual nodes keep track of their own position/velocity via GPS and that each node is equipped with the connectivity loss warning in paragraph 0015, such that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to initiate recording of the connectivity data needed to be received in Figure 5 based on expected environment of the actual area associated with the SA location of the mobile unit when the mobile unit is inside the connectivity loss region in paragraph 0034).

2. The method of claim 1, comprising: determining an alternate path out of the area exists; and determining another amount of time until the transport regains the data network connection when the transport is moving along the alternate path (Carani teaches providing a map where alternate paths are provided such as user defined shape 212 in Figure 7C where the temporal tracker determines the time inside the user defined area in paragraph 0210.  Wehling teaches that the user defined area can be associated with data loss such that the alternative paths 313 and 191 in Figure 7C of Carani would have been temporally tracked) .

4. The method of claim 1, comprising 
sending a notification to one or more other transports including information related to one or more of a type of the transport, a last known location of the transport, and a potential issue related to the transport (Carani teaches tracking multiple assets (i.e. one or more transports) on a user selectable map in paragraph 0165 where the tracking center can send messages to the tracked mobile device in paragraphs 0176-0177. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  send notification of the lost asset to other tracked assets near the temporally lost asset since Wehling suggests that one application of the mobile communication system is civilian search and rescue operations in paragraph 0003), and wherein the notification includes a requested action to be taken by the one or more of the other transports (Obvious that a search and rescue operation would have involved a requested action to be taken by a nearby asset).

5. The method of claim 1, comprising: 
sending an emergency signal to a third party when the amount of time has passed since the transport has entered the area and there is no alternate path out of the area (Carani teaches the temporal tracker for a user defined closed area in paragraph 0210 and alerts can be provided to assigned companies (I.e. third party) in Figure 6A when the predetermined time expires in paragraph 0210); and
cancelling the emergency signal when the amount of time has passed and the transport regains the data network connection (Carani teaches a selection option to dismiss alert condition in paragraph 0249 where it would have been obvious that an alert is not needed when the transport regains the data network connection).

8. A system (Carani’s Figure 1), comprising: 
a transport; and 
a server configured to 
determine a transport down time as an amount of time the transport will lose a data network connection when the transport is predicted to enter an area associated with the loss of the data network connection (Carani teaches the temporal tracker for a user defined area with predetermined time parameters for when a tracked user enters or leaves an area (i.e. amount of time transport is in the defined area) in paragraph 0210 , where Wehling teaches the user defined area being associated with data loss (i.e. area for down time) such at it would have been obvious to a skilled artisan to associate the predetermined time parameters with entering or leaving an area with data loss); 
responsive to the determination that the transport will lose the data network connection, , determine a set amount of time available for the transport to record data intended to be consumed during the loss of the data network connection (Wehling teaches providing a connectivity loss warning based on the situation awareness location and velocity of the mobile unit where the connectivity loss region is based on forward projected position vector paths from the SA location of the mobile unit in paragraph 0008.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a set amount of time between the warning and the mobile unit entering the connectivity loss region to record data such as expected environment of the actual area associated with the SA location of the mobile unit (paragraph 0008) when the mobile unit is inside the connectivity loss region) and a threshold amount of time based on how much data consumption time is needed to offset the loss of the data network connection without interrupting data consumption during the transport down time, and wherein the threshold amount of time is also based on one or more types of applications which require the data and the amount of time necessary to perform recordation of the data  (Wehling teaches consistent communication for military and search and rescue applications in paragraph 0003 (i.e. without interrupting data consumption) such as the map display data including map area and terrain data in paragraph 0006 that would have been obviously downloaded prior to entering the connectivity loss region.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the threshold amount of time varies based on the situation awareness location and velocity of the mobile unit to the boundary of the data loss region (i.e. distance divided by velocity equals the maximum available time before entering the region) and the size of the connectivity loss region (Carani teaches predetermined time parameters for when a user enters and leaves an area in paragraph 0210), such that the amount of data needed for the expected environment in Wehling’s paragraphs 0008 and 0034 would vary based on the SA of the mobile unit), and 
initiate a recording of a specific amount of the data based on the set amount of time, the threshold amount of time and the amount of time the transport will be without the data network connection (Wehling teaches that the individual nodes keep track of their own position/velocity via GPS and that each node is equipped with the connectivity loss warning in paragraph 0015, such that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to initiate recording of the connectivity data needed to be received in Figure 5 based on expected environment of the actual area associated with the SA location of the mobile unit when the mobile unit is inside the connectivity loss region in paragraph 0034).
 
9. The system of claim 8, wherein the server is further configured to determine an alternate path out of the area exists; and determine another amount of time until the transport regains the data network connection when the transport is in motion along the alternate path (Carani teaches providing a map where alternate paths are provided such as user defined shape 212 in Figure 7C where the temporal tracker determines the time inside the user defined area in paragraph 0210.  Wehling teaches that the user defined area can be associated with data loss such that the alternative paths 313 and 191 in Figure 7C of Carani would have been temporally tracked).

11. The system of claim 8, wherein the server is further configured to 
send a notification to one or more other transports including information related to one or more of a type of the transport, a last known location of the transport, and a potential issue related to the transport (Carani teaches tracking multiple assets (i.e. one or more transports) on a user selectable map in paragraph 0165 where the tracking center can send messages to the tracked mobile device in paragraphs 0176-0177. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  send notification of the lost asset to other tracked assets near the temporally lost asset since Wehling suggests that one application of the mobile communication system is civilian search and rescue operations in paragraph 0003), and wherein the notification includes a requested action to be taken by the one or more of the other transports (Obvious that a search and rescue operation would have involved a requested action to be taken by a nearby asset).

12. The system of claim 8, wherein the one or more other transports are configured to 
sending an emergency signal to a third party when the amount of time has passed since the transport has entered the area and there is no alternate path out of the area (Carani teaches the temporal tracker for a user defined closed area in paragraph 0210 and alerts can be provided to assigned companies (I.e. third party) in Figure 6A when the predetermined time expires in paragraph 0210); and
wherein the third party is configured to cancel the emergency signal when the amount of time has passed and the transport regains the data network connection (Carani teaches a selection option to dismiss alert condition in paragraph 0249 where it would have been obvious that an alert is not needed when the transport regains the data network connection).

15. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: 
determining a transport down time as an amount of time a transport will lose a data network connection when the transport is predicted to enter an area associated with the loss of the data network connection (Carani teaches the temporal tracker for a user defined area with predetermined time parameters for when a tracked user enters or leaves an area (i.e. amount of time transport is in the defined area) in paragraph 0210 , where Wehling teaches the user defined area being associated with data loss (i.e. area for down time) such at it would have been obvious to a skilled artisan to associate the predetermined time parameters with entering or leaving an area with data loss);
responsive to the determining the transport will lose the data network connection , determining a set amount of time available for the transport to record data intended to be consumed during the loss of the data network connection (Wehling teaches providing a connectivity loss warning based on the situation awareness location and velocity of the mobile unit where the connectivity loss region is based on forward projected position vector paths from the SA location of the mobile unit in paragraph 0008.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a set amount of time between the warning and the mobile unit entering the connectivity loss region to record data such as expected environment of the actual area associated with the SA location of the mobile unit (paragraph 0008) when the mobile unit is inside the connectivity loss region) and a threshold amount of time based on how much data consumption time is needed to offset the loss of the data network connection without interrupting data consumption during the transport down time, and wherein the threshold amount of time is also based on one or more types of applications which require the data and the amount of time necessary to perform recordation of the data  (Wehling teaches consistent communication for military and search and rescue applications in paragraph 0003 (i.e. without interrupting data consumption) such as the map display data including map area and terrain data in paragraph 0006 that would have been obviously downloaded prior to entering the connectivity loss region.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the threshold amount of time varies based on the situation awareness location and velocity of the mobile unit to the boundary of the data loss region (i.e. distance divided by velocity equals the maximum available time before entering the region) and the size of the connectivity loss region (Carani teaches predetermined time parameters for when a user enters and leaves an area in paragraph 0210), such that the amount of data needed for the expected environment in Wehling’s paragraphs 0008 and 0034 would vary based on the SA of the mobile unit); and
initiating a recording of a specific amount of the data based on the set amount of time, the threshold amount of time and the amount of time the transport will be without the data network connection (Wehling teaches that the individual nodes keep track of their own position/velocity via GPS and that each node is equipped with the connectivity loss warning in paragraph 0015, such that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to initiate recording of the connectivity data needed to be received in Figure 5 based on expected environment of the actual area associated with the SA location of the mobile unit when the mobile unit is inside the connectivity loss region in paragraph 0034).

16. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: determining an alternate path out of the area exists; and determining another amount of time until the transport regains the data network connection when the transport is moving along the alternate path (Carani teaches providing a map where alternate paths are provided such as user defined shape 212 in Figure 7C where the temporal tracker determines the time inside the user defined area in paragraph 0210.  Wehling teaches that the user defined area can be associated with data loss such that the alternative paths 313 and 191 in Figure 7C of Carani would have been temporally tracked).

18. The non-transitory computer readable storage medium of claim 15, 
sending a notification to one or more other transports including information related to one or more of a type of the transport, a last known location of the transport, and a potential issue related to the transport (Carani teaches tracking multiple assets (i.e. one or more transports) on a user selectable map in paragraph 0165 where the tracking center can send messages to the tracked mobile device in paragraphs 0176-0177. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  send notification of the lost asset to other tracked assets near the temporally lost asset since Wehling suggests that one application of the mobile communication system is civilian search and rescue operations in paragraph 0003), and wherein the notification includes a requested action to be taken by the one or more of the other transports (Obvious that a search and rescue operation would have involved a requested action to be taken by a nearby asset).

19. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: 
sending an emergency signal to a third party when the amount of time has passed since the transport has entered the area and there is no alternate path out of the area (Carani teaches the temporal tracker for a user defined closed area in paragraph 0210 and alerts can be provided to assigned companies (I.e. third party) in Figure 6A when the predetermined time expires in paragraph 0210); and
cancelling the emergency signal when the amount of time has passed and the transport regains the data network connection (Carani teaches a selection option to dismiss alert condition in paragraph 0249 where it would have been obvious that an alert is not needed when the transport regains the data network connection).

Claims 6, 7, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carani et al. and Wehling as applied to claims above, and further in view of Applicant’s admitted prior art (‘smart contracts’ in paragraph 0032 and ‘blockchain’ in paragraph 0031).
Carani and Wehling do not teach ‘smart contracts’ nor ‘blockchain’.  However, Applicant appears to describe these terms as known in the art.  “Smart contracts are trusted distributed applications which leverage tamper-proof properties of the shared or distributed ledger…” in paragraph 0032.  “A blockchain is an example of a decentralized database which includes an append-only immutable data structure (i.e. a distributed ledger) capable of maintaining records between untrusted parties” in paragraph 0031.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the admitted ‘smart contracts’ and ‘blockchain’ in Carani in order to keep records of the information between the various customers.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
6. The method of claim 1, comprising: retrieving a smart contract from a distributed ledger; invoking the smart contract when the transport is determined to lose the data network connection at a target time; and determining, from the smart contract, an estimated amount of network down time the transport will experience based on a transport route plan (Applicant’s admitted prior art ‘smart contract’ in paragraph 0032, where it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the customer information such as the predetermined time parameters and predefined route in paragraph 0210 in Carani in a known form).

7. The method of claim 1, comprising: creating a blockchain transaction comprising a date associated with the lost data network connection, a time the transport lost access to the data network, a time the transport regained access to the data network, a location of the transport prior to losing access to the data network, a location of the transport after regaining access to the data network; and storing the blockchain transaction in a distributed ledger (Applicant’s admitted prior art ‘blockchain’ in paragraph 0031, where it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the customer information such as the predetermined time parameters and predefined route in paragraph 0210  in Carani in a known form).

13. The system of claim 8, wherein the server is further configured to retrieve a smart contract from a distributed ledger; invoke the smart contract when the transport is determined to lose the data network connection at a target time; and determine, from the smart contract, an estimated amount of network down time the transport will experience based on a transport route plan (Applicant’s admitted prior art ‘smart contract’ in paragraph 0032, where it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the customer information such as the predetermined time parameters and predefined route in paragraph 0210  in Carani in a known form).

14. The system of claim 8, wherein the server is further configured to create a blockchain transaction comprising a date associated with the lost data network connection, a time the transport lost access to the data network, a time the transport regained access to the data network, a location of the transport prior to losing access to the data network, a location of the transport after regaining access to the data network; and store the blockchain transaction in a distributed ledger (Applicant’s admitted prior art ‘blockchain’ in paragraph 0031, where it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the customer information such as the predetermined time parameters and predefined route in paragraph 0210  in Carani in a known form).

20. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: retrieving a smart contract from a distributed ledger; invoking the smart contract when the transport is determined to lose the data network connection at a target time; determining, from the smart contract, an estimated amount of network down time the transport will experience based on a transport route plan (Applicant’s admitted prior art ‘smart contract’ in paragraph 0032, where it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the customer information such as the predetermined time parameters and predefined route in paragraph 0210  in Carani in a known form).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        August 12, 2021